Name: Commission Regulation (EEC) No 1150/87 of 27 April 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 87 Official Journal of the European Communities No L 111 / 19 COMMISSION REGULATION (EEC) No 1150/87 of 27 April 1987 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 O ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 4 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 183, 16 . 7 . 1980 , p . 1 . (2) OJ No L 79 , 21 . 3 . 1987, p . 3 . 0 OJ No L 83, 27 . 3 . 1987, p . 38 . No L 111 /20 Official Journal of the European Communities 28 . 4. 87 ANNEX to the Commission Regulation of 27 April 1987 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 18 from 4 to 10 May 1987 (') Week No 19 from 1 1 to 17 May 1987 (') Week No 20 from 18 to 24 May 1987 (') Week No 21 from 25 to to 31 May 1987 (') 02.01 A IV b) 1 2 3 4 5 aa) bb) 219,865 153,906 241,852 285,825 285,825 400,154 216,843 151,790 238,527 281,896 281,896 394,654 211,960 148,372 233,156 275,548 275,548 385,767 207,085 144,960 227,794 269,211 269,21 1 376,895 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.